Citation Nr: 0719836	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for residuals of a left 
hand injury.

7.  Entitlement to service connection for major depression.


REPRESENTATION

The veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1955 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2003 and August 2004 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In response to the June 2004 and January 2006 statements of 
the case (SOCs), the veteran filed substantive appeals (VA 
Form 9s) requesting a Board hearing at the RO (Travel Board 
hearing).  This must be done before adjudicating his claims.  
38 C.F.R. § 20.700(a) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




